DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is found: 
In claim 1 which uses the nonce phrase “extractor.” This nonce phrase is then modified by the functional language, “that extracts imaging signals from the sound ray signal” without also providing modification by sufficient structure, material or acts for performing this claimed function. 
In claim 1 which uses the nonce phrase “arithmetic unit.” This nonce phrase is then modified by the functional language, “generates a difference signal” and “performs an arithmetic operation,” without also providing modification by sufficient structure, material or acts for performing this claimed function. 
In claim 12 which uses the nonce phrase “an operation inputter.” This nonce phrase is then modified by the functional language, “input through” made in reference to “the coefficient,” without also providing modification by sufficient structure, material or acts for performing this claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the nonce phrase “extractor” is therefore being interpreted as defined by Paragraph [0032] of the presently disclosed specification which provides that the, “imaging signal extractor 15a is a circuit that includes a band-pass filter” and the equivalents thereof. Similarly, the nonce phrase “arithmetic unit” is therefore being interpreted as defined by the presently disclosed specification in Paragraphs [0039]-[0040] which provides that the, “image processor 17A is a circuit that … includes an image calculator 17a (arithmetic unit) … [and the] image calculator 17a is a circuit,” and Paragraphs [0046], [0047], [0049], [0051], [0053], [0054], [0063], [0064], [0087], [0089], [0091], and [0106] which provides further details on the various configurations of the “image calculator 17a,” and the equivalents thereof. Also, the nonce phrase “an operation inputter” is therefore being interpreted as defined by Paragraph [0019] of the presently disclosed specification which provides that the, “operation inputter 11 includes, for example, various switches, buttons, a trackball, a mouse and a keyboard” and the equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US 2013/0137986 A1).
Regarding claim 1, Takeda discloses a diagnostic ultrasound apparatus comprising: a sound ray signal generator that generates a sound ray signal based on a reception signal obtained from an ultrasound probe that transmits and receives ultrasound to and from a subject (See Takeda: Para. [0014] (describing that an, "ultrasound probe which outputs a transmission ultrasound wave toward a subject due to a driving signal and which outputs a received signal by receiving a reflection ultrasound wave from the subject, a transmitting unit which makes the ultrasound probe generate the transmission ultrasound wave by outputting each of a first transmission signal")); an extractor that extracts imaging signals from the sound ray signal by performing filtering of passing different bands (See Takeda:  Para. [0069] (stating that the, "signal component extraction unit ... outputs the sound ray data ... to the band adjustment filter 136a and also ... to the band adjustment filter 136b") and Para. [0075] (providing that after filtration, "the generated sound ray data [is output] to the image generation unit")); and an arithmetic unit that generates a difference signal by using the imaging signals (See Takeda: Para. [0069] (clarifying that the, "signal component extraction unit ... reads out a plurality of sound ray data stored in the sound ray memory ... and adds the read out sound ray data to extract a difference frequency component")), and performs an arithmetic operation on at least one of the imaging signals by using the difference signal (See Takeda: Para. [0075] (stating that the, "signal adder ... generates sound ray data in which the difference frequency component ... [is] compounded by adding the sound ray data output from the phase adjustment filter 137b and the sound ray data output from the phase adjustment filter 137b and outputs the generated sound ray data to the image generation unit")).
Regarding claim 2, Takeda discloses the diagnostic ultrasound apparatus according to claim 1 (See above discussion), wherein the arithmetic unit subtracts the difference signal from the at least one of the imaging signals, thereby generating a sub-difference signal (See Takeda: Para. [0137] (providing that the, "signal compound extraction unit ... separates the second harmonic components and the difference frequency components ... with respect to the first compound data ... and the second compound data ... the signal component extraction unit ... can generate the third compound data wherein the difference frequency components are removed and the second harmonic component ... is emphasized ... Further, the signal component extraction unit ... can generate the fourth compound data wherein the second harmonic components are removed and the difference frequency component ... is emphasized ... due to subtraction of the first combined data and the second combined data")).
Regarding claim 3, Takeda discloses the diagnostic ultrasound apparatus according to claim 2 (See above discussion), wherein the arithmetic unit subtracts the difference signal from, of the imaging signals, an imaging signal containing a high-frequency component (See Takeda: Para. [0137] (providing that the, "signal compound extraction unit ... separates the second harmonic components and the difference frequency components ... with respect to the first compound data ... and the second compound data ... the signal component extraction unit ... can generate the third compound data wherein the difference frequency components are removed and the second harmonic component ... is emphasized ... Further, the signal component extraction unit ... can generate the fourth compound data wherein the second harmonic components are removed and the difference frequency component ... is emphasized ... due to subtraction of the first combined data and the second combined data") and Para. [0142] (clarifying that the, "second harmonic component ... and the difference frequency component ... are included in the first compound data ... the low frequency area in the band ... of the second harmonic component overlap with the high frequency area in the band ... of the difference frequency component")).
Regarding claim 4, Takeda discloses the diagnostic ultrasound apparatus according to claim 2 (See above discussion), further comprising an image data generator that generates sub-difference image data from the sub-difference signal (See Takeda: Para. [0139] (stating that the, "signal component extraction unit ... outputs the third compound data generated as described above [in Para. [0137]] to the band adjustment filter 136a and outputs the fourth compound data to the band adjustment filter 136b") and Para. [0075] (providing that after filtration, "the generated sound ray data [is output] to the image generation unit")).
Regarding claim 5, Takeda discloses the diagnostic ultrasound apparatus according to claim 2 (See above discussion), further comprising an image data generator that generates plural image data from the imaging signals, wherein the arithmetic unit generates difference image data by using the plural image data (See Takeda:  Para. [0069] (stating that the, "signal component extraction unit ... reads out a plurality of sound ray data stored in the sound ray memory ... adds the read out sound ray data to extract a difference frequency component ... [and] outputs the sound ray data ... to the band adjustment filter 136a and also ... to the band adjustment filter 136b") and Para. [0075] (providing that after filtration, "the generated sound ray data [is output] to the image generation unit")), and subtracts the difference image data from at least one of the plural image data, thereby generating sub-difference image data (See Takeda: Para. [0137] (providing that the, "signal compound extraction unit ... separates the second harmonic components and the difference frequency components ... with respect to the first compound data ... and the second compound data ... the signal component extraction unit ... can generate the third compound data wherein the difference frequency components are removed and the second harmonic component ... is emphasized ... Further, the signal component extraction unit ... can generate the fourth compound data wherein the second harmonic components are removed and the difference frequency component ... is emphasized ... due to subtraction of the first combined data and the second combined data")).
Regarding claim 7, Takeda discloses the diagnostic ultrasound apparatus according to claim 1 (See above discussion), wherein the arithmetic unit: performs pre-processing on the at least one of the imaging signals, thereby generating a pre-processed imaging signal (See Takeda: Paras. [0065] to [0068] (providing for an, "AMP … [which] is a circuit for amplifying the received signal at a predetermined amplifying ratio which is set in advance with respect to each of the individual paths corresponding respectively to the transducers ... [an] ADC ... for performing analog digital conversion ... [a] phasing addition unit ... for adjusting time phase ... [and a] sound ray memory") and Para. [0062] (clarifying that the, "delay circuit ... is a circuit for setting a delay time for each path regarding transmission timing of driving signals, each path corresponding to each transducer, and converging transmission beams formed of transmission ultrasound waves by delaying transmission of driving signals for the set delay time")); and generates the difference signal by using at least the pre-processed imaging signal (See Takeda: Para. [0069] (clarifying that the, "signal component extraction unit ... reads out a plurality of sound ray data stored in the sound ray memory ... and adds the read out sound ray data to extract a difference frequency component")).
Regarding claim 8, Takeda discloses the diagnostic ultrasound apparatus according to claim 7 (See above discussion), wherein the pre-processing is multiplication by a coefficient (See Takeda: Paras. [0065] to [0068] (providing for an, "AMP … [which] is a circuit for amplifying the received signal at a predetermined amplifying ratio which is set in advance with respect to each of the individual paths corresponding respectively to the transducers ... [an] ADC ... for performing analog digital conversion ... [a] phasing addition unit ... for adjusting time phase ... [and a] sound ray memory") and Para. [0062] (clarifying that the, "delay circuit ... is a circuit for setting a delay time for each path regarding transmission timing of driving signals, each path corresponding to each transducer, and converging transmission beams formed of transmission ultrasound waves by delaying transmission of driving signals for the set delay time")).
Regarding claim 9, Takeda discloses the diagnostic ultrasound apparatus according to claim 8 (See above discussion), wherein the coefficient has a value corresponding to a depth (See Takeda: Para. [0062] (clarifying that the, "delay circuit ... is a circuit for setting a delay time for each path regarding transmission timing of driving signals, each path corresponding to each transducer, and converging transmission beams formed of transmission ultrasound waves by delaying transmission of driving signals for the set delay time"), Para. [0067] (stating that the, "phasing addition unit ... is a circuit for adjusting time phase by applying delay time to each of the individual paths corresponding respectively to the transducers"), and Para. [0071] (clarifying that the, "phase adjustment filter 137a is a filter which displaces the phase of the input sound ray data by a predetermined amount and outputs the displaced sound ray data. The displacement amount of the phase of sound ray data can change according to the depth of reflection ultrasound wave to be received")).
Regarding claim 16, Takeda discloses the diagnostic ultrasound apparatus according to claim 1 (See above discussion), further comprising a transmitter that generates and outputs a drive signal containing fundamentals of different frequencies to the ultrasound probe, wherein the sound ray signal generator generates the sound ray signal having harmonic components of the fundamentals (See Takeda: Para. [0089] (stating that the, "waveform of a driving signal is set by the driving signal waveform setting unit ... so that the first transmission signal, the second transmission signal which is a phase-inverted version of the signal waveform of the first transmission signal, the third transmission signal ... and the fourth transmission signal ... are generated ... [then] by compounding the received signals obtained by transmitting and receiving the first to the fourth transmission signals ... harmonic components ... are obtained")).
Regarding claim 17, Takeda discloses a non-transitory computer readable storage medium storing a program (See Takeda: Para. [0086] (providing that the, "ROM stores the system program corresponding to the ultrasound diagnostic imaging apparatus S, various types of processing programs which are executable on the system program ... are stored in the form of program codes which can be read by a computer")) that causes a computer to: generate a sound ray signal based on a reception signal obtained from an ultrasound probe that transmits and receives ultrasound to and from a subject (See Takeda: Para. [0014] (describing that an, "ultrasound probe which outputs a transmission ultrasound wave toward a subject due to a driving signal and which outputs a received signal by receiving a reflection ultrasound wave from the subject, a transmitting unit which makes the ultrasound probe generate the transmission ultrasound wave by outputting each of a first transmission signal")); extract imaging signals from the sound ray signal by performing filtering of passing different bands (See Takeda:  Para. [0069] (stating that the, "signal component extraction unit ... outputs the sound ray data ... to the band adjustment filter 136a and also ... to the band adjustment filter 136b") and Para. [0075] (providing that after filtration, "the generated sound ray data [is output] to the image generation unit")); and generate a difference signal by using the imaging signals (See Takeda: Para. [0069] (clarifying that the, "signal component extraction unit ... reads out a plurality of sound ray data stored in the sound ray memory ... and adds the read out sound ray data to extract a difference frequency component")), and perform an arithmetic operation on at least one of the imaging signals by using the difference signal (See Takeda: Para. [0075] (stating that the, "signal adder ... generates sound ray data in which the difference frequency component ... [is] compounded by adding the sound ray data output from the phase adjustment filter 137b and the sound ray data output from the phase adjustment filter 137b and outputs the generated sound ray data to the image generation unit")).
Regarding claim 18, Takeda discloses the diagnostic ultrasound apparatus according to claim 1 (See above discussion), wherein the imaging signals include a first imaging signal and a second imaging signal (See Takeda: Para. [0058] (providing that the, "transmitting unit 12 is a circuit to make the ultrasound probe 2 generate transmission ultrasound waves") and Para. [0064] (stating that the, "receiving unit 13 is a circuit which receives a received signal which is an electric signal from the ultrasound probe")), and the arithmetic unit generates the difference signal by subtracting the second imaging signal from the first imaging signal (See Takeda: Para. [0069] (clarifying that the, "plurality of sound ray data stored in the sound ray memory ... [is added to] the read out sound ray data to extract a difference frequency component") and Para. [0076] (providing that the, "phase adjustment filters 137a and 137b constitute a phase changing unit which changes the relative phase relation between a higher harmonic component and a difference frequency component which are extracted by the signal component extraction unit")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 4 above, and further in view of a combination of embodiments disclosed within Takeda.
Regarding claim 6, Takeda discloses in a single embodiment the diagnostic ultrasound apparatus according to claim 4 (See above discussion), and therefore substantially what is described by claim 6.
However, Takeda in a single embodiment fails to disclose wherein the sub-difference image data and at least one of plural image data corresponding to the imaging signals are combined, whereby combined image data is generated.
Nevertheless, a combination of embodiments disclosed within Takeda discloses wherein the sub-difference image data and at least one of plural image data corresponding to the imaging signals are combined, whereby combined image data is generated (See Takeda: Para. [0152] (clarifying that the, "image generation unit ... adds the brightness data obtained from the third compound data and the brightness data obtained from the fourth compound data by the brightness data addition unit ... to generate B-mode image data")).
The multiple embodiments taught by Takeda are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Takeda in order to provide for what is described in claim 6. This is because Takeda Paragraph [0149] provides the motivation that via their disclosure, "speckle and noise ... are suppressed and spatial resolution of an ultrasound image can be improved."
Claims 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claims 1, 7, and 8 above, and further in view of Nishihara (US 2015/0018681 A1).
Regarding claim 10, Takeda discloses the diagnostic ultrasound apparatus according to claim 8 (See above discussion), and therefore substantially what is described by claim 10.
However, Takeda fails to disclose wherein the coefficient has a value corresponding to a region of the subject.
Nevertheless, Nishihara teaches wherein the coefficient has a value corresponding to a region of the subject (See Nishihara: Para. [0035] (providing that the, "first structural information acquirer … acquires tissue-structure information indicative of tissue structures … [such] as contour information which provides enhanced pixel values for pixels representing the part along the contour of a tissue structure"), Para. [0038] (stating that the, "synthesizer ... applies different methods of image-synthesis on a plurality of sets of image data ... [including] weighting addition"), and Para. [0039] (clarifying that the image-synthesis method of weighting addition includes sorting, "in advance a weighting coefficient for each of the n sets of image data and multipli[cation of] the pixel values of the pixels in each set of image data by a corresponding weighting factor")).
The teachings of Takeda and the teachings of Nishihara are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Nishihara to provide for what is described in claim 10. This is because Nishihara Paragraph [0073] provides the motivation that their disclosure, "can provide an improved viewability to the tissue structure depicted in the image."
Regarding claim 11, Takeda discloses the diagnostic ultrasound apparatus according to claim 8 (See above discussion), and therefore substantially what is described by claim 11.
However, Takeda fails to disclose wherein the coefficient has a value corresponding to a feature amount of the subject.
Nevertheless, Nishihara teaches wherein the coefficient has a value corresponding to a feature amount of the subject (See Nishihara: Para. [0075] (providing that, "the pixel values [are divided] into a plurality of sections and classifies the pixels representing a common structure by the sections, into a plurality of ranks ... [and that] the larger the pixel value in the common structural information, the higher it is set in the ranks") and Para. [0076] (clarifying that the, synthesizer ... generates a second composition map, which relates the ranks indicated in the common structural information to weighting factors")).
The teachings of Takeda and the teachings of Nishihara are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Nishihara to provide for what is described in claim 11. This is because Nishihara Paragraph [0073] provides the motivation that their disclosure, "can provide an improved viewability to the tissue structure depicted in the image."
Regarding claim 12, Takeda discloses the diagnostic ultrasound apparatus according to claim 8 (See above discussion), and therefore substantially what is described by claim 12.
However, Takeda fails to disclose wherein the coefficient is input through an operation inputter.
Nevertheless, Nishihara teaches wherein the coefficient is input through an operation inputter (See Nishihara: Para. [0062] (stating that the, "operation unit ... accepts operations by the user and, through the system controller ... inputs signals and information that correspond to the contents of the operation, to corresponding parts of the apparatus. For example, the operation unit ... is configured with a keyboard, a mouse, a touch panel. etc.") and Para. [0077] (clarifying that, "the weighting factors are preset for the methods of image-synthesis")).
The teachings of Takeda and the teachings of Nishihara are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Nishihara to provide for what is described in claim 12. This is because Nishihara Paragraph [0073] provides the motivation that their disclosure, "can provide an improved viewability to the tissue structure depicted in the image."
Regarding claim 13, Takeda discloses the diagnostic ultrasound apparatus according to claim 7 (See above discussion), and therefore substantially what is described by claim 13.
However, Takeda fails to disclose wherein the pre-processing is image reduction.
Nevertheless, Nishihara teaches wherein the pre-processing is image reduction (See Nishihara: Para. [0035] (providing that the, "first structural information acquirer ... may execute threshold-processing on the tissue-structure information for converting the tissue-structure information into binary information") and Para. [0037] (clarifying that, "if the first structural information is binary information, the second structural information acquirer ... executes AND operation on the pixel values of pixels that are at the same coordinates in the sets of tissue structure information ... so as to set the pixel value for pixels representing the common contour, which is a tissue structure common in the sets of image data, at "1" and the pixel value for pixels representing other than the common contour at "O"")).
The teachings of Takeda and the teachings of Nishihara are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Nishihara to provide for what is described in claim 13. This is because Nishihara Paragraph [0073] provides the motivation that their disclosure, "can provide an improved viewability to the tissue structure depicted in the image."
Regarding claim 19, Takeda discloses the diagnostic ultrasound apparatus according to claim 1 (See above discussion), wherein the difference signal (See Takeda: Para. [0069] (clarifying that the, "plurality of sound ray data stored in the sound ray memory ... [is added to] the read out sound ray data to extract a difference frequency component") and Para. [0076] (providing that the, "phase adjustment filters 137a and 137b constitute a phase changing unit which changes the relative phase relation between a higher harmonic component and a difference frequency component which are extracted by the signal component extraction unit")) ... the arithmetic unit generates a sub-difference signal using the at least one of the imaging signals and the difference signal (See Takeda: Para. [0137] (providing that the, "signal compound extraction unit ... separates the second harmonic components and the difference frequency components ... with respect to the first compound data ... and the second compound data ... the signal component extraction unit ... can generate the third compound data wherein the difference frequency components are removed and the second harmonic component ... is emphasized ... Further, the signal component extraction unit ... can generate the fourth compound data wherein the second harmonic components are removed and the difference frequency component ... is emphasized ... due to subtraction of the first combined data and the second combined data")), and the sub-difference signal suppresses (See Takeda: Para. [0137] (providing that the, "signal compound extraction unit ... separates the second harmonic components and the difference frequency components ... with respect to the first compound data ... and the second compound data ... the signal component extraction unit ... can generate the third compound data wherein the difference frequency components are removed and the second harmonic component ... is emphasized ... Further, the signal component extraction unit ... can generate the fourth compound data wherein the second harmonic components are removed and the difference frequency component ... is emphasized ... due to subtraction of the first combined data and the second combined data")).
However, Takeda fails to disclose wherein the ... signal is a signal that does not contain reflection components and contains scatter components ... and ... suppresses the scatter components.
Nevertheless, Nishihara teaches wherein the ... signal is a signal that does not contain reflection components and contains scatter components (See Nishihara: Para. [0048] (providing that the, "undulations of line Ll, line L2 and line L3 schematically show pixel value distributions in the transmission and reception directions and unevenness of pixel values caused by speckle noise")) ... and ... suppresses the scatter components (See Nishihara: Para. [0047] (clarifying that, "[l]ine L5 indicates the values obtained by the highest selection on pixel values in image Pl, image P2 and the image P3")).
The teachings of Takeda and the teachings of Nishihara are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Nishihara to provide for what is described in claim 19. This is because Nishihara Paragraph [0073] provides the motivation that their disclosure, "can provide an improved viewability to the tissue structure depicted in the image."
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 7 above, and further in view of Srinivasan (US 2019/0142386 A1).
Regarding claim 14, Takeda discloses the diagnostic ultrasound apparatus according to claim 7 (See above discussion), and therefore substantially what is described by claim 14.
However, Takeda fails to disclose wherein the pre-processing is filling of a gap in an image.
Nevertheless, Srinivasan teaches wherein the pre-processing is filling of a gap in an image (See Srinivasan: Para. [0046] (providing that the, "processing circuit … can be configured to pre-process the information") and Para. [0062] (clarifying that the, "signal processing parameters can be gap fill parameters. The processing circuit ... can identify the gap based on regions where signal data is absent or at a relatively low magnitude, but would be expected to be present based on prior data and/or signal data in neighboring regions ... [then] the processing circuit ... executes signal persistence using the signal data to fill gaps")).
The teachings of Takeda and the teachings of Srinivasan are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Srinivasan to provide for what is described in claim 14. This is because Srinivasan Paragraph [0015] provides the motivation that their, "systems and methods as described ... can improve the display ... of ultrasound information, such as by increasing the signal-to-noise ratio, improving spectral resolution, more clearly identifying anatomical features, more clearly distinguishing blood flow from vessel walls, and otherwise more accurately representing the underlying anatomy being representing using ultrasound devices."
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Taniguchi (US 2015/0289849 A1).
Regarding claim 15, Takeda discloses the diagnostic ultrasound apparatus according to claim 1 (See above discussion), and therefore substantially what is described by claim 15.
However, Takeda fails to disclose wherein a fractional bandwidth of -20 dB band of the ultrasound probe is 130% or more.
Nevertheless, Taniguchi teaches wherein a fractional bandwidth of -20 dB band of the ultrasound probe is 130% or more (See Taniguchi: Para. [0016] (stating that, "in the ultrasound probe, a fractional bandwidth at -20 dB is 120% or more") and Para. [0078] (providing that, "the ultrasound probe ... [has] a fractional bandwidth at -20 dB of 145%")).
The teachings of Takeda and the teachings of Taniguchi are considered to be analogous to the claimed invention because they are in the same field of diagnostic ultrasound apparatus and signal processing. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Takeda with the teachings of Taniguchi to provide for what is described in claim 15. This is because Taniguchi Paragraph [0260] provides the motivation that their disclosure provides for a, "higher harmonic wave with a wider band [which] can be received, and the distance resolution is further improved."
Response to Arguments
The amendments filed August 25, 2022 have been entered. The newly added claims have changed the scope of the claims and accordingly have necessitated the new grounds of rejection described above. Otherwise, Applicant's arguments filed August 25, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 7-8 of the Remarks:
According to the claimed invention, imaging signals are first obtained by performing filtering and then a difference signal using the imaging signals is generated. An arithmetic operation is performed on one of the imaging signals using the difference signal that is generated from the imaging signals. 
Takeda fails to disclose the above limitations because Takeda applies the filter to the difference frequency component and does not apply filtering to the signals that used to obtain the difference frequency component.
…
Takeda fails to disclose, teach, or suggest "an extractor that extracts imaging signals from the sound ray signal by performing filtering of passing different bands" and "an arithmetic unit that generates a difference signal by using the imaging signals, and performs an arithmetic operation on at least one of the imaging signals by using the difference signal", as expressly recited in independent claim 1. 
In view of the above remarks, independent claim 1 is not anticipated by and is allowable over Takeda.

	In response, Examiner respectfully disagrees with Applicant’s assertion that “Takeda fails to disclose the above limitations.” In making this assertion Applicant provides that, “the claimed invention, imaging signals are first obtained by performing filtering and then a difference signal using the imaging signals is generated.” However, under the principles of the broadest reasonable interpretation of the claims such a narrow construction of the claims is not required. This is because claim 1 provides in part for, “a diagnostic ultrasound apparatus comprising.” Accordingly, the use of such transitional phrase is understood to be inclusive or open-ended and does not exclude additional, unrecited elements or method steps (See MPEP 2111.03 (I)). 
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., performing filtering and then a difference signal … is generated) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, without conceding to Applicant’s suggested interpretation, the assertion that “Takeda fails to disclose the above limitations” is erroneous given that Takeda would have been understood by a person having ordinary skill in the art prior to the effective filing date to disclose “performing filtering and then a difference signal … is generated. An arithmetic operation is performed on one of the imaging signals using the difference signal that is generated from the imaging signals.” This is true because Paragraph [0072] of Takeda provides that the, “band adjustment filter 136b is a band limiting filter which performing filter processing on the input sound ray data … outputs the sound ray data … to the phase adjustment filter 137b.” Then,  Paragraph [0075] of Takeda discloses that the, “signal adder 138 generates sound ray data in which the difference frequency component … [is] compounded by adding the sound ray data output from the phase adjustment filter 137b and … outputs the generated sound ray data to the image generation unit.”
Therefore, Takeda is understood to disclose a diagnostic ultrasound apparatus comprising: a sound ray signal generator that generates a sound ray signal based on a reception signal obtained from an ultrasound probe that transmits and receives ultrasound to and from a subject (See Takeda: Para. [0014] (describing that an, "ultrasound probe which outputs a transmission ultrasound wave toward a subject due to a driving signal and which outputs a received signal by receiving a reflection ultrasound wave from the subject, a transmitting unit which makes the ultrasound probe generate the transmission ultrasound wave by outputting each of a first transmission signal")); an extractor that extracts imaging signals from the sound ray signal by performing filtering of passing different bands (See Takeda:  Para. [0069] (stating that the, "signal component extraction unit ... outputs the sound ray data ... to the band adjustment filter 136a and also ... to the band adjustment filter 136b") and Para. [0075] (providing that after filtration, "the generated sound ray data [is output] to the image generation unit")); and an arithmetic unit that generates a difference signal by using the imaging signals (See Takeda: Para. [0069] (clarifying that the, "signal component extraction unit ... reads out a plurality of sound ray data stored in the sound ray memory ... and adds the read out sound ray data to extract a difference frequency component")), and performs an arithmetic operation on at least one of the imaging signals by using the difference signal (See Takeda: Para. [0075] (stating that the, "signal adder ... generates sound ray data in which the difference frequency component ... [is] compounded by adding the sound ray data output from the phase adjustment filter 137b and the sound ray data output from the phase adjustment filter 137b and outputs the generated sound ray data to the image generation unit")). Accordingly, for at least these and the reasons provided above in the section titled “Claim Rejections - 35 USC § 102” Applicant’s arguments are not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571)272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793